Matter of Schneider (2018 NY Slip Op 02634)





Matter of Schneider


2018 NY Slip Op 02634


Decided on April 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2015-02393

[*1]In the Matter of Howard Schneider, a suspended attorney. (Attorney Registration No. 1794221)



 

DECISION & ORDER
Motion by Howard Schneider for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Schneider was admitted to the Bar in the State of New York at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 21, 1982. By decision and order on motion of this Court dated June 10, 2015, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Schneider for acts of professional misconduct set forth in a verified petition dated July 10, 2015, and the matter was referred to the Honorable Charles J. Thomas, as Special Referee, to hear and report. By opinion and order of this Court dated August 24, 2016, Mr. Schneider was suspended from the practice of law for a period of one year, commencing September 23, 2016, based on three charges of professional misconduct (see Matter of Schneider, 143 AD3d 58).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Howard Schneider is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Howard Schneider to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court